Title: From Thomas Jefferson to John Patten Emmet, 2 January 1826
From: Jefferson, Thomas
To: Emmet, John Patten


Dear Sir
Monticello
Jan. 2. 26.
Your favor of Dec. 26. has been duly recieved, and I enter with anxiety into all your views and wishes as to mr Wall. I regret much, not indeed that he is so well off, but the uncertainty whether we could ensure him better. I verily believe that he might do better here, not in the first moment, or month, but after a moderate time—you seem to think a small salary, could we give it, might turn the scale in our favor. that would be more difficult for us than what would be better for him. you know we have an unoccupied Pavilion No 11. which will not be wanting until we can add to the number of our Professors, of which the prospect is distant and uncertain—the cost of those buildings, at a moderate profit would justify a rent of 600. D. I think our board would consent to give him the occupation of this gratis, until wanted for a Professor, which would give him abundant time, say years to estimate his position. still I would not advise his breaking up from his present stand until further and more certain trial, and on a personal view of the ground. altho’ our next term begins Feb. 1. yet we are not to expect the whole assemblage on that day, or perhaps for some weeks. I would propose therefore that he should come alone the last week in March, some days e.g. before the meeting of the Visitors. if he could possibly stay then and give lessons for one quarter (12. weeks) @ 6. D the quarter, he might judge with some accuracy what he might expect if he will make that trial. I invite him, during it, to make Monticello his head quarters, and become one of our family. a horse will be at his daily command to ride to the University if he chuses it. you know that an addition of a single inmate to our family will not be felt as any inconvenience. I pray you to deliver him this invitation from me, with my hope he will accept it. the stage is always willing to pass by our door with their passengers. accept the assurance of my friendly esteem and respectTh: Jefferson